DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 5 and 7 are  objected to because of the following informalities:  
Regarding claim 1, applicant is advised to spell out “EMU”.
Regarding claim 3, applicant is advised to replace “Ualpha” with “Ualpha”; to replace “Ubeta” with “Ubeta”. 
Regarding claim 3, applicant is advised to describe the meaning of “equal amplitude 32 transformation”. 
Regarding claim 5, applicant is advised to spell out “PID”.
Regarding claim 7, applicant is advised to spell out “PQ”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “strategy” is not one 

Allowable Subject Matter
Claims 2 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the objections and 101 rejections above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Liu et al. CN 106787663 (hereinafter Liu).

Regarding claim 1, Liu teaches: a synchronous soft-start networking control strategy for parallel auxiliary converters of EMU, comprising: 
fast networking logic: by the fast networking logic, determining whether an auxiliary converter is a first auxiliary converter that is connected to a network during soft-start (Page 2, step 1 - - randomly selecting one converter as a first auxiliary converter;  It is noted that the claim language didn’t specify how the first auxiliary converter is determined, therefore “randomly selecting” is considered “determining”); if yes, executing a network connection logic for the first auxiliary converter, and if not, executing a network connection logic for non-first auxiliary converters (Page 2, step 2 - - allow the first converter output; send “no starting” command to other converters); and 
bus fast-tracking strategy: a non-first auxiliary converter quickly tracks amplitude, phase, and frequency of a bus voltage by the bus fast-tracking strategy to quickly complete the networking ((Page 2, step 4 - - non-first auxiliary converter tracks, phase, and frequency of a bus voltage).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. CN 106787663 (hereinafter Liu) in view of Cheng et al. “An Inverter Control Method for Islanding Operation” from “Power System Technology, Vol. 42, No. 1, Jan. 2018” (hereinafter Cheng).

Regarding claim 7, Liu teaches all the limitations of the base claims as outlined above. 

But Liu does not explicitly teach: a PQ droop networking control strategy: after auxiliary converters are connected to the network, parallel current sharing of the 

However, Cheng teaches: a PQ droop networking control strategy: after auxiliary converters are connected to the network, parallel current sharing of the auxiliary converters during the soft-start process is quickly realized by the PQ droop networking control strategy  (Page 204, section 1 & 2 - - voltage and current control loop, PQ droop control).

Liu and Cheng are analogous art because they are from the same field of endeavor.  They all relate to power control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Liu, and incorporating PQ droop control, as taught by Cheng.  

One of ordinary skill in the art would have been motivated to do this modification in order to ensure match between inverter output and improve system stability, as suggested by Cheng (Abstract).

Regarding claim 8, the combination of Liu and Cheng teaches all the limitations of the base claims as outlined above. 

Cheng further teaches: introducing a correction coefficient K in droop coefficients, and calculating by following formula, i.e. :

    PNG
    media_image1.png
    117
    166
    media_image1.png
    Greyscale
 
Where V is a given target value of a current amplitude closed-loop control, V* is a real-time output detection voltage value of a current auxiliary converter; f is a target frequency of the system, fo and Vo are input control variables of the system, and P and Q are output active and reactive power components, kp and kQ are droop control coefficients and their values are related to specific mathematical models (Page 205, equation (11) 
    PNG
    media_image2.png
    115
    217
    media_image2.png
    Greyscale
 ; Page 206, equation (14)
    PNG
    media_image3.png
    168
    518
    media_image3.png
    Greyscale
 )
Liu and Cheng are combinable for the same rationale as set forth.

Regarding claim 9, the combination of Liu and Cheng teaches all the limitations of the base claims as outlined above. 

Cheng further teaches: a value of the correction coefficient K for the PQ droop networking control strategy is related to an output voltage amplitude, and a minimum value of V* is 1; when the amplitude reaches bus voltage requirement, that is, when 
Liu and Cheng are combinable for the same rationale as set forth.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YUHUI R PAN/Primary Examiner, Art Unit 2116